Exhibit 10.5                                    

PG&E CORPORATION
2006 LONG-TERM INCENTIVE PLAN
 
RESTRICTED STOCK GRANT
 
PG&E CORPORATION, a California corporation, hereby grants shares of Restricted
Stock to the Recipient named below.  The shares of Restricted Stock have been
granted under the PG&E Corporation 2006 Long-Term Incentive Plan, as amended on
February 15, 2006, December 20, 2006, and October 17, 2007 (the “LTIP”).  The
terms and conditions of the Restricted Stock are set forth in this cover sheet
and in the attached Restricted Stock Agreement (the “Agreement”).
 
 
Date of Grant:                                March 3, 2008
 
Name of
Recipient:                                                                                                                                          
 
Last Four Digits of Recipient’s Social Security
Number:                                                                                                                     
 
Number of Shares of Restricted Stock
Granted:                                                                           
 


 
By signing this cover sheet, you agree to all of the terms and conditions
described in the attached Agreement. You and PG&E Corporation agree to execute
such further instruments and to take such further action as may reasonably be
necessary to carry out the intent of the attached Agreement.  You are also
acknowledging receipt of this Grant, the attached Agreement, and a copy of the
prospectus describing the LTIP and the Restricted Stock dated March 1, 2008.
 


 
Recipient:                                                                                                                                 
                                                                      (Signature)




Attachment
 


 
Please sign and return to PG&E Corporation, Human Resources,
One Market, Spear Tower, Suite 400, San Francisco, California 94105
 

 
 
 

--------------------------------------------------------------------------------

 

PG&E CORPORATION
 
2006 LONG-TERM INCENTIVE PLAN
 
RESTRICTED STOCK AGREEMENT
 
The LTIP and Other Agreements
This Agreement constitutes the entire understanding between you and PG&E
Corporation regarding the Restricted Stock, subject to the terms of the
LTIP.  Any prior agreements, commitments or negotiations are superseded.  In the
event of any conflict or inconsistency between the provisions of this Agreement
and the LTIP, the LTIP shall govern.  Capitalized terms that are not defined in
this Agreement are defined in the LTIP. For purposes of this Agreement,
employment with PG&E Corporation shall mean employment with any member of the
Participating Company Group.
 
Grant of Restricted Stock
PG&E Corporation grants you the number of shares of Restricted Stock shown on
the cover sheet of this Agreement.  The shares of Restricted Stock are subject
to the terms and conditions of this Agreement and the LTIP.
 
Lapse of Restrictions
As long as you remain employed with PG&E Corporation, the restrictions will
lapse as to 20 percent of the total number of shares of Restricted Stock
originally subject to this Agreement, as shown above on the cover sheet, on the
first business day of March of each of the first, second and third years
following the Date of Grant.  The restrictions will lapse as to an additional 40
percent of the total number of shares of Restricted Stock on the first business
day of March of the fifth year following the Date of Grant; provided, however,
that the restrictions will lapse as to this 40 percent on the first business day
of March of the third year following the Date of Grant if PG&E Corporation’s
performance in total shareholder return (“TSR”) is at or above the 75th
percentile for the prior three calendar years as compared with the comparator
group established from time to time by PG&E Corporation.  (Each lapse day is an
“Annual Lapse Date”).  Except as described below, all shares of Restricted Stock
subject to this Agreement as to which the restrictions have not lapsed shall be
forfeited upon termination of your employment.
 
To the extent this Agreement provides for the continued lapse of restrictions
following the termination of employment, such continued lapse shall be subject
to your continued compliance with certain post-employment restrictions.
 
Voluntary Termination
In the event that you terminate your employment with PG&E Corporation
voluntarily, you will automatically forfeit to PG&E Corporation all of the
shares of Restricted Stock as to which the restrictions have not lapsed subject
to this Agreement as of the date of such Termination.
 
Termination for Cause
If your employment with PG&E Corporation is terminated by PG&E Corporation for
cause, you will automatically forfeit to PG&E Corporation all shares of
Restricted Stock as to which the restrictions have not lapsed subject to this
Agreement as of the date of such termination.  In general, termination for
“cause” means termination of employment because of dishonesty, a criminal
offense or violation of a work rule, and will be determined by and in the sole
discretion of PG&E Corporation.

 
A-1

--------------------------------------------------------------------------------


Termination other than for Cause
If your employment with PG&E Corporation is terminated by PG&E Corporation other
than for cause before the restrictions on your Restricted Stock lapse, and you
are an officer in Bands 1-5, the restrictions on your outstanding shares of
Restricted Stock that would have lapsed during the period of the “Severance
Multiple” under the applicable severance policy shall continue to lapse pursuant
to the regular lapse schedule (or sooner, to the extent described below in
connection with a Change in Control during such period). In the event of your
involuntary termination other than for cause, if you are not an officer in Bands
1-5, the restrictions on your outstanding shares of Restricted Stock that would
have lapsed within 12 months following such termination will continue to lapse
pursuant to the regular lapse schedule (or sooner, in the event of a Change in
Control during such period).  All other outstanding shares of Restricted Stock
shall automatically be forfeited to PG&E Corporation upon such termination.
 
Retirement
In the event of your Retirement, the restrictions on your outstanding shares of
Restricted Stock will continue to lapse as though your employment had
continued.  You will be considered to have retired if you are age 55 or older on
the date of termination and if you were employed by PG&E Corporation for at
least five consecutive years ending on the date of termination of your
employment.
 
Death/Disability
If your employment terminates due to your death or disability, the restrictions
on all of your shares of Restricted Stock shall lapse on the next Annual Lapse
Date.  In the event of a Change in Control after such termination and before
such next Annual Lapse Date, the restrictions as to all shares of Restricted
Stock shall immediately lapse to the extent described below under “Change in
Control.”
 
Termination Due to Disposition of Subsidiary
(1) If your employment is terminated (other than for cause or your voluntary
termination) by reason of a divestiture or change in control of a subsidiary of
PG&E Corporation, which divestiture or change in control results in such
subsidiary no longer qualifying as a subsidiary corporation under Section 424(f)
of the Internal Revenue Code of 1986, as amended (the “Code”), or (2) if your
employment is terminated (other than for cause or your voluntary termination)
coincident with the sale of all or substantially all of the assets of a
subsidiary of PG&E Corporation, the restrictions on all shares of Restricted
Stock shall lapse in the same manner as for a “Termination other than for Cause”
described above.
 
Change in Control
In the event of a Change in Control, the surviving, continuing, successor, or
purchasing corporation or other business entity or parent thereof, as the case
may be (the “Acquiror”), may, without your consent, either assume or continue
PG&E Corporation’s rights and obligations under this Agreement or provide
substantially equivalent awards associated with the Acquiror’s stock.  If this
Award is neither assumed nor continued by the Acquiror or if the Acquiror does
not provide a substantially equivalent award, the restrictions on all of your
outstanding shares of Restricted Stock shall automatically lapse and become
nonforfeitable immediately preceding, and contingent on, the Change in Control
of PG&E Corporation.
 
If the Acquiror assumes or continues PG&E Corporation’s rights and obligations
under this Agreement or substitutes a substantially equivalent award, TSR shall
be calculated by aggregating (a) the TSR of PG&E Corporation for the period from
January 1 of the year of the grant to the date of the Change in Control, and (b)
the TSR of the Acquiror from the date of the Change in Control to the end of the
calendar year preceding the third Annual Lapse Date.

 
A-2

--------------------------------------------------------------------------------


Termination In Connection with a Change in Control
If your employment is terminated in connection with a Change in Control within
three months before the Change in Control occurs or within two years following
the Change in Control, the restrictions on all of your outstanding shares of
Restricted Stock (to the extent the restrictions did not previously lapse upon
failure of the Acquiror to assume or continue this Award) shall lapse and become
nonforfeitable on the date of termination of your employment.  PG&E Corporation
shall have the sole discretion to determine whether termination of your
employment was made in connection with a Change in Control.
 
Escrow
The certificates for the Restricted Stock shall be deposited in escrow with the
Corporate Secretary of PG&E Corporation to be held in accordance with the
provisions of this paragraph.  Each deposited certificate shall be accompanied
by any assignment documents PG&E Corporation may require you to execute.  The
deposited certificates shall remain in escrow until such time as the
certificates are to be released or otherwise surrendered for cancellation as
discussed below.
 
All dividends, if any, on the Restricted Stock shall be held in escrow and
subject to the same restrictions as the shares to which they relate.
 
Release of Shares and Withholding Taxes
The shares of Restricted Stock held in escrow hereunder shall be subject to the
following terms and conditions relating to their release from escrow or their
surrender to PG&E Corporation:
 
· When the restrictions as to your shares of Restricted Stock lapse as described
above, the certificates for such shares shall be released from escrow and
delivered to you, at your request within thirty (30) days of the applicable
Annual Lapse Date.
 
· Upon termination of your employment, any shares of Restricted Stock as to
which the restrictions have not lapsed shall be forfeited and automatically
surrendered to PG&E Corporation as provided herein.
 
Note that you must make arrangements acceptable to PG&E Corporation to satisfy
withholding or other taxes that may be due before your shares will be released
to you.  If you so elect, PG&E Corporation will assist you in selling your
shares through a broker so that you can use the sales proceeds to satisfy
applicable taxes.  You will receive the remaining proceeds in cash.  However, if
you wish to receive the stock certificates in lieu of selling your shares, you
will need to make arrangements to pay the applicable taxes either by check or
through payroll deduction.  PG&E Corporation will notify you about how to
instruct PG&E Corporation to sell your shares when the restrictions lapse or
make other arrangements.
 

 
 
A-3

--------------------------------------------------------------------------------


Code Section 83(b) Election
Under Section 83(a) of the Code, the Fair Market Value of the Restricted Stock
on the date any forfeiture restrictions applicable to such Restricted Stock
lapse will be reportable as ordinary income at that time.  For this purpose,
“forfeiture restrictions” include surrender to PG&E Corporation of Restricted
Stock as described above.  You may elect to be taxed at the time the Restricted
Stock is granted to you, rather than when the restrictions lapse by filing an
election under Section 83(b) of the Code with the Internal Revenue Service
within thirty (30) days after the Date of Grant.  Failure to make this filing
within the thirty (30) day period will result in the recognition of ordinary
income by you (in the event the Fair Market Value of the Restricted Stock
increases after the date of purchase) as the forfeiture restrictions lapse.  YOU
ACKNOWLEDGE THAT IT IS YOUR SOLE RESPONSIBILITY, AND NOT PG&E CORPORATION’S, TO
FILE A TIMELY ELECTION UNDER CODE SECTION 83(b).  YOU ARE RELYING SOLELY ON YOUR
OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER OR NOT TO FILE A CODE
SECTION 83(b) ELECTION.
 
Leaves of Absence
For purposes of this Agreement, if you are on an approved leave of absence from
PG&E Corporation, or a recipient of PG&E Corporation sponsored disability
benefits, you will continue to be considered as employed.  If you do not return
to active employment upon the expiration of your leave of absence or the
expiration of your PG&E Corporation sponsored disability benefits, you will be
considered to have voluntarily terminated your employment. See above under
“Voluntary Termination.”
 
PG&E Corporation reserves the right to determine which leaves of absence will be
considered as continuing employment and when your employment terminates for all
purposes under this Agreement.
 
Voting and Other Rights
Subject to the terms of this Agreement, you shall have all the rights and
privileges of a shareholder of PG&E Corporation while the Restricted Stock is
held in escrow, including the right to vote.  As described above, all dividends,
if any, on the Restricted Stock shall be held in escrow and subject to the same
restrictions as the shares to which they relate.
 

 
A-4

--------------------------------------------------------------------------------


Restrictions on
Issuance
 
PG&E Corporation will not issue any Restricted Stock if the issuance of such
Restricted Stock at that time would violate any law or regulation.
Restrictions on Resale and Hedge Transactions
By signing this Agreement, you agree not to sell any Restricted Stock before the
restrictions lapse or sell any shares acquired under this grant at a time when
applicable laws, regulations or Company or underwriter trading policies prohibit
sale.  In particular, in connection with any underwritten public offering by
PG&E Corporation of its equity securities pursuant to an effective registration
statement filed under the Securities Act of 1933, you shall not sell, make any
short sale of, loan, hypothecate, pledge, grant any option for the purchase of,
or otherwise dispose or transfer for value or agree to engage in any of the
foregoing transactions with respect to any shares acquired under this grant
without the prior written consent of PG&E Corporation or its underwriters, for
such period of time after the effective date of such registration statement as
may be requested by PG&E Corporation or the underwriters.
 
If the sale of shares acquired under this grant is not registered under the
Securities Act of 1933, but an exemption is available which requires an
investment or other representation and warranty, you shall represent and agree
that the Shares being acquired are being acquired for investment, and not with a
view to the sale or distribution thereof, and shall make such other
representations and warranties as are deemed necessary or appropriate by PG&E
Corporation and its counsel.
 
By your acceptance of the grant, you agree that while the Restricted Stock is
subject to restrictions, you will not enter into a corresponding hedging
transaction relating to PG&E Corporation’s stock nor engage in any short sale of
PG&E Corporation’s stock.  This prohibition shall not apply to transactions
effected through PG&E Corporation’s benefit plans that provide an opportunity to
invest in Company stock or which provide compensation based on the price of
Company stock.
 
No Retention Rights
This Agreement is not an employment agreement and does not give you the right to
be retained by PG&E Corporation.  Except as otherwise provided in an applicable
employment agreement, PG&E Corporation reserves the right to terminate your
employment at any time and for any reason.
 
Legends
All certificates that may be issued to represent the Restricted Stock issued
under this grant shall, where applicable, have endorsed thereon the following
legends:
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN RESTRICTIONS
ON TRANSFER SET FORTH IN AN AGREEMENT BETWEEN PG&E CORPORATION AND THE
REGISTERED HOLDER, OR HIS OR HER PREDECESSOR IN INTEREST.  A COPY OF SUCH
AGREEMENT IS ON FILE AT THE PRINCIPAL OFFICE OF PG&E CORPORATION AND WILL BE
FURNISHED UPON WRITTEN REQUEST TO THE CORPORATE SECRETARY OF PG&E CORPORATION BY
THE HOLDER OF RECORD OF THE SHARES REPRESENTED BY THIS CERTIFICATE.”

 
A-5

--------------------------------------------------------------------------------


Applicable Law
This Agreement will be interpreted and enforced under the laws of the State of
California.
 

By signing the cover sheet of this Agreement, you agree to all of the terms and
conditions described above and in the LTIP.

 
                                                         
 
A-6

--------------------------------------------------------------------------------

 
